Mr. Presiding Justice Burke dissenting: The plaintiff in this case can recover against the garnishee only if the judgment debtor could have successfully maintained an action against the garnishee. The garnishee denied that it was indebted to the judgment debtor. The right of plaintiff to recover against the garnishee is bottomed on the insurance policy. The burden was upon plaintiff to identify the car that was involved in the accident as the car covered by the policy issued by the garnishee. Plaintiff failed to make this proof. The bond covering Boseland Cab Company taxicab, motor No. 791079, 1939 license No. 502-025, bond No. T-13385, was canceled on April 21, 1939', more than a month prior to the accident. The private car of Lester Cullin which was involved in the accident was not a taxicab and it bore motor No. 2484905. At that time there was attached to Mr. Cullin’s automobile 1939 license plates No. 502-025. There was no competent evidence introduced by plaintiff which connected the automobile involved in the accident with the policy issued by the garnishee to the judgment debtor. I am of the opinion that the court erred in admitting the notice of the accident sent to the garnishee, and also erred in admitting the report of the Accident Prevention Division of the Chicago Police Department. These exhibits could not bind the garnishee. The court should have permitted the garnishee to prove that subsequent to the time Lester Cullin made his proof of loss he was confronted with a charge that the automobile described therein was not in fact the automobile involved in the accident and that the automobile involved in the accident was not the automobile insured by garnishee under any of its policies; that at that time garnishee received an admission from Mr. Cullin that the car described in the proof of loss was not in fact the car involved in the accident and that he stated that this car was in the accident for the sole purpose of getting coverage for that accident, when as a matter of fact it was not covered; that Cnllin then for the first time admitted to the garnishee that the charge was trne and that the automobile involved in the accident was not the automobile insured by garnishee under any of its bonds. The court also should have permitted proof by the garnishee that when the automobile involved in the accident was returned to the garage it was examined; that blood stains were found upon the seat and a dent in the hood; that the automobile was sent to a repair shop where the dent was taken out of the hood, and that an effort was made to remove the blood stains. The evidence shows that after the accident the cars were switched and that the car that was actually in the accident was not covered by any policy issued by the garnishee. My view is that the judgment against the garnishee should be reversed.